Citation Nr: 0922207	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) of another 
person or at the housebound rate.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1941 to September 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2007 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In January 2007, the Veteran underwent a VA A&A /housebound 
examination for entitlement to SMC.  In conjunction with 
examining the Veteran's service connected arthritis 
disabilities, the findings reported (i.e., ranges of motion) 
were within normal limits.  In contrast, the examiner's 
comments regarding the impact of the service connected 
disabilities on self-care functions are essentially to the 
effect that the impact is quite severe.  Consequently, the 
report of the January 2007 VA examination is inconsistent in 
the picture it presents as to the functional impairment that 
is due to the Veteran's service-connected disabilities.  

The disability picture in this case is complicated by the 
fact that in addition to his service connected disabilities, 
the Veteran has co-existing nonservice connected disabilities 
which include Alzheimer's dementia, prostate cancer, 
gastroesophageal reflux disease (GERD), and a cerebrovascular 
accident (CVA, in September 2006).  The January 2007 
examination report leaves it unclear as to how much of the 
self-care function impairment is due to the Veteran's service 
connected disabilities, including arthritis, and how much is 
due to nonservice connected Alzheimer's dementia and CVA 
disability.  Given also that the January 2007 examination 
report is now dated (more than 2 years have lapsed), a 
contemporaneous VA examination to clarify this matter is 
necessary.  

Furthermore, the record shows that (since at least November 
2006) the Veteran was domiciled at a nursing home (Lubbock 
Health Care) following a CVA.  Records of his care at that 
facility are not associated with the claims file.  As any 
such records may contain pertinent information, they must be 
secured (and it must be determined whether the Veteran 
remains domiciled at the facility).  

In addition, the RO has secured for the record VA treatment 
records through October 2007.  As it appears the Veteran 
continues to receive VA treatment, updated VA treatment 
records (which are constructively of record and may contain 
pertinent information) must be secured.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reasons outlined above, the Board 
believes it is appropriate to also direct that action be 
taken to remedy any inadequacy of notice under the holding in 
Dingess.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO must send the Veteran a letter 
providing the notice regarding effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran and his 
representative should be afforded the 
opportunity to respond.  

2.  The RO should ask the Veteran to 
identify all sources of treatment he has 
received for his arthritis and anxiety 
reaction disabilities, records of which 
are not already associated with his claims 
file, and to provide any releases 
necessary for VA to secure records of such 
treatment.  Of particular interest are the 
complete records of his care at Lubbock 
Health Care nursing home.  The RO should 
obtain for the record copies of the 
complete records of all such treatment and 
evaluation from all identified sources.  

3.  The RO should also secure for the 
record copies of all records (those not 
already associated with the claims file) 
of any VA treatment the Veteran has 
received for his service connected 
arthritis and anxiety reaction 
disabilities since October 2007.  

4.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine whether (due to service 
connected disabilities alone, i.e., 
arthritis of multiple joints and an 
anxiety reaction) he requires the regular 
aid and attendance of another person.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  The examiner 
should note whether the Veteran's service 
connected disabilities alone (i.e., 
excluding the effects of his Alzheimer's 
dementia, prostate cancer, GERD, and CVA, 
etc.) prevent him from protecting himself 
from the hazards incident to his 
environment, keeping himself clean and 
presentable, dressing or undressing 
himself, feeding himself due to loss of 
coordination of the upper extremities or 
extreme weakness, attending to the wants 
of nature, or otherwise require regular 
aid and attendance by another person.  The 
examiner must explain the rationale for 
all opinions.  
All reasonable accommodations should be 
made to enable completion of this 
development sought.  If the Veteran 
remains domiciled at a nursing home/is 
unable to travel for examination, 
arrangements should be made for the 
Veteran to be examined by an appropriate 
medical professional at the facility.  If 
the development sought cannot be 
completed, the RO should provide for the 
record an explanation of the efforts that 
were made, and why further accommodation 
is not feasible.  

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

